DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (species 1, claims 1-4, 8 and 10-11) in the reply filed on 10/31/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2009/0160595) in view of Olschewski (US 4,103,267).
Regarding claim 1, Feng et al. (figures 1a-1f and para 0060-0063) discloses 
a substrate (13); a core (15) on a first surface of the substrate (see figure 1a); a winding including (see figures 1a-1d): wire bonds (19) extending over the core and electrically connecting a first portion of the substrate and a second portion of the substrate (see para 0062); and traces on and/or in the substrate (see figure 1b); and
an overmold material (101) encapsulating the core and the wire bonds.
Feng et al. lacks a teaching of a spacer on the core.
Olschewski (figures 1-4 and Col 2, lines 61-66) discloses a teaching of a spacer (19) on the core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of a spacer on the core as taught by Olschewski to the inductive device of Feng e al. so as to greatly reduce the chances of a short circuiting occurring. 
Regarding claim 2, Feng et al (figure 1a) discloses an electrical component (11) are attached to a second surface of the substrate that is opposite to the first surface of the substrate; Feng et al does not expressly discloses a plurality of electrical components are attached to a second surface of the substrate that is opposite to the first surface of the substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a plurality of electrical components are attached to a second surface of the substrate that is opposite to the first surface of the substrate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Such as to reduce the size of the printed circuit board thereby saving in production cost/time. 
Regarding claim 3, Olschewski (figure 2) discloses wherein the spacer conforms to a top of the core. Note: Olschewski (figure 2) has a portion of the spacer 19 the spacer conforms to a top of the core (18).
Regarding claim 10, Olschewski (figure 2) discloses an adhesive (16) to mount the core to the substrate.


2.	Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2009/0160595) in view of Yang et al. (US 2009/0160596).
Regarding claim 1, Feng et al. (figures 1a-1f and para 0060-0063) discloses 
a substrate (13); a core (15) on a first surface of the substrate (see figure 1a); a winding including (see figures 1a-1d): wire bonds (19) extending over the core and electrically connecting a first portion of the substrate and a second portion of the substrate (see para 0062); and traces on and/or in the substrate (see figure 1b); and
an overmold material (101) encapsulating the core and the wire bonds.
Feng et al. lacks a teaching of a spacer on the core.
Yang et al. (figure 2b and para 0025-0026) discloses a teaching of a spacer (23) on the core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of a spacer on the core as taught by Yang et al. to the inductive device of Feng e al. so as to greatly reduce the chances of a short circuiting occurring. 
Regarding claim 3, Olschewski (figure 2) discloses wherein the spacer conforms to a top of the core. Note: Olschewski (figure 2) has a portion of the spacer 19 the spacer conforms to a top of the core (18).
Regarding claim 10, Olschewski (figure 2) discloses an adhesive (16) to mount the core to the substrate.

3.	Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2009/0160595) in view of Dirks (US 4,975,671).
Regarding claim 1, Feng et al. (figures 1a-1f and para 0060-0063) discloses 
a substrate (13); a core (15) on a first surface of the substrate (see figure 1a); a winding including (see figures 1a-1d): wire bonds (19) extending over the core and electrically connecting a first portion of the substrate and a second portion of the substrate (see para 0062); and traces on and/or in the substrate (see figure 1b); and
an overmold material (101) encapsulating the core and the wire bonds.
Feng et al. lacks a teaching of a spacer on the core.
Yang et al. (figure 5 and Col 4, lines 48-50) discloses a teaching of a spacer (3) on the core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of a spacer on the core as taught by Dirk to the inductive device of Feng e al. so as to greatly reduce the chances of a short circuiting occurring. 
Regarding claim 4, Yang et al. (figure 5) discloses wherein an edge of the spacer (3) overhangs the core.
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2009/0160595) in view of Olschewski (US 4,103,267) in further view of Pitzele et al. (US 2007/0089293).
Regarding claim 8, Feng et al. (figures 1a-1f and para 0060-0063) discloses all the limitations as noted but does not expressly discloses further comprising input/output pins on a surface of the substrate.
Pitzele et al. (figure 5 and para 0023) discloses input/output pins on a surface of the substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design input/output pins on a surface of the substrate as taught by Pitzele et al. to the inductive device of Feng e al. so as to allow the inductive deivce the ability to transfer information between other external electronic components.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2009/0160595) in view of Olschewski (US 4,103,267) in further view of Sakaguchi et al. (US 2015/0213938).
Regarding claim 11, Feng et al. (figures 1a-1f and para 0060-0063) discloses all the limitations as noted but does not expressly discloses wherein the spacer includes a polyethylene terephthalate resin.
Sakaguchi et al. (para 0079) discloses wherein the spacer (20) includes a polyethylene terephthalate resin.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to wherein the spacer includes a polyethylene terephthalate resin as taught by Sakaguchi et al. to the inductive device of Feng e al. so as to allow the inductive device the spacer ability to have great insulation, heat resistance, flexibility and moldability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837